TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-17-00224-CR
                                     NO. 03-17-00225-CR



                               Herman Lee Kindred, Appellant

                                                v.

                                    State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
        NOS. 30111 & 30312, HONORABLE WILLIAM BLACK, JUDGE PRESIDING



                                     NO. 03-17-00226-CR



                               Herman Lee Kindred, Appellant

                                                v.

                                    State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
            NO. 30721, HONORABLE C.W. DUNCAN, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Herman Lee Kindred filed notices of appeal from his 1984 judgments of conviction

for the offenses of burglary of a habitation and forgery by passing, and his 1982 judgment of

conviction for burglary of a motor vehicle. The substance of Kindred’s notices of appeal show that
he is seeking post-conviction habeas corpus relief based on his claims of “actual innocence.” See

Tex. Code Crim. Proc. art. 11.07. However, this Court has no jurisdiction to grant any such relief

here. See Ex parte Alexander, 685 S.W.2d 57, 60 (Tex. Crim. App. 1985) (“It is well established

that only the Court of Criminal Appeals possesses the authority to grant relief in a post-conviction

habeas corpus proceeding where there is a final felony conviction.”); In re McAfee, 53 S.W.3d 715,

718 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding) (“Article 11.07 contains no role for the

courts of appeals; the only courts referred to are the convicting court and the Court of Criminal

Appeals.”). Accordingly, we dismiss these appeals for want of jurisdiction.




                                              Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Field and Bourland

Dismissed for Want of Jurisdiction

Filed: April 27, 2017

Do Not Publish




                                                 2